                                Case 3:20-cv-02731-VC Document 986 Filed 01/25/21 Page 1 of 3



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                          UNITED STATES DISTRICT COURT
                       9                        NORTHERN DISTRICT OF CALIFORNIA
                      10                               SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                 Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                      STATUS UPDATE BY THE GEO
                           MENDOZA JERONIMO, CORAIMA                    GROUP, INC. AND NATHAN
                      14   YARITZA SANCHEZ NUÑEZ,                       ALLEN RE COVID-19 POSITIVE
                           JAVIER ALFARO, DUNG TUAN                     STAFF AT MESA VERDE
                      15   DANG,
                                                                        Judge:   Hon. Vince Chhabria
                      16                Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24                Respondents-Defendants.
                      25
                      26           Defendants THE GEO GROUP, INC. and NATHAN ALLEN hereby
                      27   provide the following status report regarding staff at Mesa Verde who have recently
                      28   tested positive with COVID-19 and ongoing testing of staff.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                              3:20-CV-02731-VC
                                                                  -1-
  ATTO RNEY S AT LAW                                                                     012521 STATUS RE STAFF
     LOS A NG EL ES
                                 Case 3:20-cv-02731-VC Document 986 Filed 01/25/21 Page 2 of 3



                       1            There are currently three (3) GEO staff persons and no Wellpath medical
                       2   staff persons out with COVID.
                       3            The new positive results are as follows:
                       4            1) GEO Food Service Cook/Officer C.G. –was tested off-site on January 24,
                       5               2021, and received a positive test result on January 24, 2021. C.G. last
                       6               worked on January 11, 2021, and began having symptoms of sore throat,
                       7               headache and cough on January 22, 2021. C.G. has been quarantining at
                       8               home since January 22, 2021, pending completion of return to work
                       9               guidelines. C.G. wore a face mask and gloves at work and did not have
                      10               any close contact with detainees during the last two days of work or
                      11               within 48 hours of testing/experiencing symptoms.
                      12            2) GEO Staff Person D.A. –was tested off site on January 25, 2021, and
                      13               received a positive test result on January 25, 2021. D.A. last worked on
                      14               January 22, 2021, and began having a slight cough on January 24, 2021.
                      15               D.A. has been quarantining at home since January 24, 2021, pending
                      16               completion of return to work guidelines. D.A. wore a face mask at work
                      17               and did not have close contact with detainees during the last two days of
                      18               work or within 48 hours of testing/experiencing symptoms. Contact
                      19               tracing for staff is pending.
                      20
                      21   Cumulative Totals:
                      22            GEO now has 54 cumulative individuals who have tested positive. Wellpath
                      23   has 9 cumulative positive results.
                      24            There are no individuals who have tested positive and then after a period of
                      25   90 days recovery tested negative twice in a row before testing positive again (i.e.
                      26   reinfection).
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:20-CV-02731-VC
                                                                       -2-
  ATTO RNEY S AT LAW                                                                         012521 STATUS RE STAFF
     LOS A NG EL ES
                             Case 3:20-cv-02731-VC Document 986 Filed 01/25/21 Page 3 of 3



                       1         Staff Testing Update:
                       2         Staff testing resumed on January 25, 2020. Testing is continuing weekly on a
                       3   rolling basis which is conducted as staff report to work for their shifts, except for
                       4   any staff already on sick, FMLA or other leave.
                       5
                       6 Dated: January 25, 2021                   BURKE, WILLIAMS & SORENSEN, LLP
                       7
                       8                                           By: /s/ Susan E. Coleman
                                                                        Susan E. Coleman
                       9
                                                                   Attorneys for Defendants
                      10                                           THE GEO GROUP, INC. and NATHAN
                                                                   ALLEN
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:20-CV-02731-VC
                                                                     -3-
  ATTO RNEY S AT LAW                                                                         012521 STATUS RE STAFF
     LOS A NG EL ES
